DETAILED CORRESPONDENCE
This non-final office action is in response to the Amendments filed on 03 November 2021, regarding application number 16/453,197.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03 November 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Claims 1-21 are pending in the application. Claims 1 and 5 were amended in the Amendments to the Claims. Applicant’s amendment to claim 5 has overcome the objection previously set forth in the final office action mailed 09 July 2021. Therefore, the objection has been withdrawn.
Response to Arguments
Applicant’s arguments, see Pages 8-9, filed 03 November 2021, with respect to the rejections of claims 1-19 under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejections 
Applicant’s arguments, see Page 9, filed 03 November 2021, with respect to the rejections of claims 20-21 under 35 USC § 103 have been fully considered but they are not persuasive. Applicant has argued the following: “Dependent claims 2-21 are patentable by virtue of their dependency on newly amended claim 1”. Examiner disagrees because claims 20-21 are independent, therefore they are not patentable by virtue of their dependency on newly amended claim 1. No amendments have been made to independent claims 20-21 and no arguments have been presented against the previous rejections, therefore the rejections of claims 20-21 under 35 USC § 103 have been maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1, 3-5, 9-10, 12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cottone et al. (US 20100272547 A1 and Cottone hereinafter), in view of Mundt et al. (US 20150352717 A1 and Mundt hereinafter) and Kimura (US 20190240833 A1 and Kimura hereinafter).
Regarding Claim 1
Cottone teaches a method for robotic bin picking (see [0001]) comprising: 
identifying one or more candidate objects for selection by a robot (see Fig. 3, Object detection; [0010] and [0028] steps 1) - 3); the tires correspond to the one or more candidate objects.); 
determining a path to the one or more candidate objects based upon, at least in part, a robotic environment and at least one robotic constraint (see Fig. 3, Path generation; [0011], [0028] step 5) and [0039]; grip types and gripping force correspond to the at least one robotic constraint.); 
validating a feasibility of grasping a first candidate object of the one or more candidate objects (see [0011 "...Collisions with the carrier and other tires that are possible for the calculated movement paths are subsequently determined…"] and [0028] steps 5) - 6)); and 
if the feasibility is validated, controlling the robot to physically select the first candidate object (see Fig. 3, Collision-free path is found and Grip and deposit; [0011 "...After the first movement path without collision has been determined in the order of these preferred values, the further calculation can be terminated. The gripping tool is then automatically directed to the tire designated for gripping with the robot on the calculated movement path. The tire is gripped with the gripping tool, unloaded from the carrier on the calculated movement path and deposited at an established position..."] and [0028] step 8)); 
if the feasibility is not validated, selecting at least one of a different grasping point of the first candidate object (see [0028] step 5)), a second path (see [0028 step 6) "...If a collision exists, the next path is thus checked…"]), or a second candidate object (see [0011 "...In the event that none of the movement paths calculated for the tires is possible without a collision, a new tire is designated that corresponds nearest to the predeterminable criteria..."] and [0028 step 6) "...If no collision-free path is found, the next tire is checked that satisfies the above criteria…"]).
Cottone is silent regarding wherein determining the path includes determining whether the one or more candidate objects is placeable, wherein the at least one robotic constraint includes at least one of a robot linkage or a robot joint limitation.
Mundt teaches a method for robotic bin picking (see Fig. 1; [0002] and [0009]) comprising: identifying one or more candidate objects for selection by a robot (see [0009], [0033]-[0035] and [0097]); and determining a path to the one or more candidate objects based upon, at least in part, a robotic environment and at least one robotic constraint (see [0035]);
wherein determining the path includes determining whether the one or more candidate objects is placeable (see all of [0022]-[0023], specifically [0023 "...checks whether a collision-free placing down on at least one of the workpiece placement areas is actually possible. If this is not the case, the workpiece may be not gripped..."]; see also [0120] and [0123]-[0124]).
Kimura teaches a method for robotic picking (see [0001]-[0003]) comprising: determining a path to one or more candidate objects based upon, at least in part, a robotic environment and at least one robotic constraint (see Fig. 4, steps S100-S106; Fig. 10; [0069], [0072]-[0074], [0082], [0096] and [0106]-[0109]; claim 21),
wherein the at least one robotic constraint includes at least one of a robot linkage or a robot joint limitation (see Fig. 4, steps S100-S106; [0069], [0074], [0082] and [0096]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known techniques of Mundt and Kimura to Cottone. That is, it would have been obvious to take the robotic bin picking method of Cottone and further include instructions to determine whether the one or more candidate objects is placeable when determining a path, as taught by Mundt. Additionally, it would have been obvious to take the robotic bin picking method of Cottone and further include instructions to determine the path to the one or more candidate objects based upon robotic constraints including a robot linkage or a robot joint limitation, as taught by Kimura.
Mundt teaches the use of a collision observation module in order to avoid collisions when placing an object. If the object is not placeable, either the object isn't picked up, or it is picked up in a different manner to render it placeable. A person having ordinary skill in the art would have been motivated to apply the same technique to Cottone to attain the same results. Kimura teaches determining a path based on robotic joint constraints to minimize operation time. A path resulting in minimum operation time is generated. The path is then checked if it satisfies the constraint conditions. If the constraint conditions are satisfied, the path is maintained and if the constraint conditions are not satisfied, a new path is generated. This technique results in an optimized path while considering the physical capabilities of the robot. A person having ordinary skill in the art would have been motivated to apply the same technique to Cottone to attain the same results.
Application of the known techniques taught by Mundt and Kimura to the prior art robotic method taught by Cottone would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method for robotic bin picking, wherein determining the path includes determining whether the one or more candidate objects is placeable and wherein the at least one robotic constraint includes at least one of a robot linkage or a robot joint limitation. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 3
Modified Cottone teaches the method of claim 1 (as discussed above in claim 1), 
Cottone further teaches wherein the path is at least one of a feasible path (see Fig. 3, Collision-free path is found; [0028 step 6) "...This is repeated until a collision-free path has been found or a predeterminable termination criterion occurs..."] and step 7)]) or an optimal path (see [0028 step 5) "...Only one possible (one optimal) path or multiple paths are respectively generated for a tire."]).
Regarding Claim 4
Modified Cottone teaches the method of claim 1 (as discussed above in claim 1), 
Cottone further teaches wherein the path is determined at least in part in real-time while controlling the robot (see Fig. 3; [0011] and [0028]).
Regarding Claim 5
Modified Cottone teaches the method of claim 1 (as discussed above in claim 1), 
Cottone further teaches wherein determining the path includes using information about one or more surfaces of at least one object adjacent to the candidate object and avoiding a collision with the at least one object adjacent the candidate object (see Fig. 2, transport unit 1; [0028 step 6) "If the first tire to be gripped and its path data are known, the generated paths are checked for collisions in the order of their preference values. Both collisions of the gripper 4 with the transport unit 1 and with other tires are thereby checked…"]; the transport unit corresponds to the one or more surfaces.).
Regarding Claim 9
Modified Cottone teaches the method of claim 1 (as discussed above in claim 1), further comprising: 
Cottone further teaches providing an image of the environment including one or more static and dynamic objects using a scanner, wherein the robot is configured to receive the image and use the image to learn the environment to determine the path and collision avoidance (see Fig. 2, 3D sensor 5; [0010]-[0011], [0014] and [0027]).
Regarding Claim 10
Modified Cottone teaches the method of claim 1 (as discussed above in claim 1), 
Cottone further teaches wherein controlling the robot includes performing a second scan of the first candidate object (see [0010] and [0014]), moving the first candidate object to a placement target having a fixed location with an accuracy requirement, manipulating the first candidate object and delivering the first candidate object to the placement target in accordance with the accuracy requirement (see [0019] and [0027]).
Regarding Claim 12
Modified Cottone teaches the method of claim 1 (as discussed above in claim 1), 
Cottone further teaches wherein controlling the robot includes locating and picking the first candidate object in a way that maximizes the probability that is physically selected successfully (see [0011 "...For this purpose, a tire among the previously detected outer tires that is to be gripped with the present gripping tool is initially selected according to predeterminable criteria. Criteria for this can be, for example, the quality or rating of the tire detection, the absolute height of the tire on the carrier or the number of overlaps by other tires..."] and [0028] step 4)).
Regarding Claim 18
Modified Cottone teaches the method of claim 1 (as discussed above in claim 1), 
Cottone further teaches wherein validating a feasibility of grasping a first candidate object includes analyzing conditional logic associated with a user program (see Fig. 3; [0028] step 6)).
Regarding Claim 19
Modified Cottone teaches the method of claim 18 (as discussed above in claim 18), 
Cottone further teaches wherein validating a feasibility of grasping a first candidate object includes validating all path alternatives, validating a specific path alternative, validating any path alternative and validating one or more exception paths (see [0011] and [0028] step 6)).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cottone (as modified by Mundt and Kimura), as applied to claim 1 above, and further in view of Monnich et al. (US 20190381659 A1 and Monnich hereinafter).
Regarding Claim 2
Modified Cottone teaches the method of claim 1 (as discussed above in claim 1), 
Cottone is silent regarding wherein validating includes using a robot kinematic model.
Monnich teaches a method for operating a robot wherein validating includes using a robot kinematic model (see [0027 "...a specified kinematic model of the robot is used automatically to check whether the target pose specified for the tool may be achieved by the robot…"]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Monnich to modified Cottone. It would have been obvious to take the robotic bin picking method of modified Cottone and further implement a robot kinematic model for the validation step, as taught by Monnich. Application of the known technique taught by Monnich to the prior art system taught by modified Cottone would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method for robotic bin picking, wherein validating includes using a robot kinematic model. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 6, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cottone (as modified by Mundt and Kimura), as applied to claim 1 above, and further in view of Kawamoto et al. (US 20180021951 A1 and Kawamoto hereinafter).
Regarding Claim 6
Modified Cottone teaches the method of claim 1 (as discussed above in claim 1), further comprising: 
Cottone is silent regarding displaying, at a graphical user interface, at least one of the robot or the one or more candidate objects, wherein the graphical user interface allows a user to visualize or control at least one of the robot, a path determination, a simulation, a workcell definition, a performance parameter specification, or a sensor configuration.
Kawamoto teaches a method to assist control for a robot, the method comprising displaying, at a graphical user interface, at least one of the robot or the one or more candidate objects (see Fig. 1, display screen 21a and instructing device 21 and Fig. 2; [0081]-[0084]), wherein the graphical user interface allows a user to visualize or control at least one of the robot (see [0082]), a path determination (see [0294]), a simulation (see Fig. 24), a workcell definition (see Fig. 24), a performance parameter specification (see Fig. 44; [0410]-[0413]), or a sensor configuration (see Fig. 44; [0411]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Kawamoto to modified Cottone. It would have been obvious to take the robotic bin picking method of modified Cottone and further include a graphical user interface for displaying the robot and/or the one or more candidate objects, as taught by Kawamoto. Kawamoto teaches the use of a graphical user interface to control the robot to move goods to a destination.
Application of the known technique taught by Kawamoto to the prior art system taught by modified Cottone would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method for robotic bin picking, the method further comprising: displaying, at a graphical user interface, at least one of the robot or the one or more candidate objects, wherein the graphical user interface allows a user to visualize or control at least one of the robot, a path determination, a simulation, a workcell definition, a performance parameter specification, or a sensor configuration. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 8
Modified Cottone teaches the method of claim 6 (as discussed above in claim 6), 
Kawamoto further teaches wherein the graphical user interface is associated with a hand-held device and a personal computer (see [0081] and [0204]).
Regarding Claim 15
Modified Cottone teaches the method of claim 6 (as discussed above in claim 6), further comprising: 
Kawamoto further teaches displaying, at the graphical user interface, a visualization over all non- selected components and non-selected surfaces other than the one or more candidate objects (see Figs. 3 and 9; [0109] and [0145]; “hatched lines”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cottone (as modified by Mundt, Kimura and Kawamoto), as applied to claim 6 above, and further in view of Gennis et al. (US 10118296 B1 and Gennis hereinafter).
Regarding Claim 7
Modified Cottone teaches the method of claim 6 (as discussed above in claim 6), 
Cottone is silent regarding wherein the graphical user interface allows for a simultaneous creation of a program and a debugging process associated with the program.
Gennis teaches a graphical user interface for a robotic system wherein the graphical user interface allows for a simultaneous creation of a program and a debugging process associated with the program (see Col. 4, lines 49-56).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Gennis to modified Cottone. It would have been obvious to take the graphical user interface of modified Cottone and further include the capability for simultaneous creation of a program and a debugging process associated with the program, as taught by Gennis. Application of the known technique taught by Gennis to the prior art system taught by modified Cottone would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method for robotic bin picking, wherein the graphical user interface allows for a simultaneous creation of a program and a debugging process associated with the program. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cottone (as modified by Mundt and Kimura), as applied to claim 1 above, and further in view of Claretti et al. (US 20180170676 A1 and Claretti hereinafter).
Regarding Claim 11
Modified Cottone teaches the method of claim 1 (as discussed above in claim 1), 
Cottone is silent regarding wherein controlling the robot includes presenting the first candidate object to a scanner to maximize the use of one or more features on the first candidate object to precisely locate the first candidate object.
Claretti teaches a robotic system for removing items from a container wherein controlling the robot includes presenting the first candidate object to a scanner to maximize the use of one or more features on the first candidate object to precisely locate the first candidate object (see [0032]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Claretti to modified Cottone. It would have been obvious to take the robotic bin picking method of modified Cottone and further include instructions for scanning the first candidate object to maximize the use of one of more features of the first candidate object to precisely locate the first candidate object, as taught by Claretti. Claretti teaches this scanning process to generate signals including information obtained from the object features, and to direct the signals to the controller. Application of the known technique taught by Claretti to the prior art system taught by modified Cottone would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method for robotic bin picking, wherein controlling the robot includes presenting the first candidate object to a scanner to maximize the use of one or more features on the first candidate object to precisely locate the first candidate object. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cottone (as modified by Mundt and Kimura), as applied to claim 1 above, and further in view of Konolige et al. (US 9707682 B1 and Konolige hereinafter).
Regarding Claim 13
Modified Cottone teaches the method of claim 10 (as discussed above in claim 10), 
Cottone is silent regarding wherein the second scan is in an area of maximum resolution of the scanner.
Konolige teaches a pick and place robot which scans objects to obtain information wherein the second scan is in an area of maximum resolution of the scanner (see Col. 5, lines 5-23; Col. 17; lines 40-49).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Konolige to modified Cottone. It would have been obvious to take the robotic bin picking method of modified Cottone and further include instructions for the second scan to be in an area of maximum resolution of the scanner, as taught by Konolige. Konolige teaches scanning in high-resolution in order to facilitate more efficient scanning. Application of the known technique taught by Konolige to the prior art system taught by modified Cottone would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method for robotic bin picking, wherein the second scan is in an area of maximum resolution of the scanner. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cottone (as modified by Mundt and Kimura), as applied to claim 1 above, and further in view of Domae et al., "Fast Graspability Evaluation on Single Depth Maps for Bin Picking with General Grippers", refer to the IDS filled 02/11/2020 for full details (Domae hereinafter).
Regarding Claim 14
Modified Cottone teaches the method of claim 1 (as discussed above in claim 1), 
Cottone is silent regarding wherein determining a path to the one or more candidate objects is based upon, at least in part, at least one of a robot linkage or robot joint limitation.
Domae teaches a method for robotic bin picking wherein determining a path to the one or more candidate objects is based upon, at least in part, at least one of a robot linkage or robot joint limitation (see Section I., second paragraph).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Domae to modified Cottone. It would have been obvious to take the robotic bin picking method of modified Cottone and further include instructions to determine a path to the one or more candidate objects based on robot linkage and/or robot joint limitation, as taught by Domae. Application of the known technique taught by Domae to the prior art system taught by modified Cottone would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method for robotic bin picking, wherein determining a path to the one or more candidate objects is based upon, at least in part, at least one of a robot linkage or robot joint limitation. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cottone (as modified by Mundt and Kimura), as applied to claim 1 above, and further in view of Mueller et al. (US 20140107953 A1 and Mueller hereinafter).
Regarding Claim 16
Modified Cottone teaches the method of claim 1 (as discussed above in claim 1), 
Cottone is silent regarding wherein at least one of identifying, determining, validating, or controlling are performed using at least one of a primary processor and at least one co-processor.
Mueller teaches a robot system for monitoring the fill level of objects in a container wherein at least one of identifying, determining, validating, or controlling are performed using at least one of a primary processor and at least one co-processor (see [0044]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Mueller to modified Cottone. It would have been obvious to take the robotic bin picking method of modified Cottone and further include a co-processor for performing the steps of identifying, determining, and/or validating, as taught by Mueller. Application of the known technique taught by Mueller to the prior art system taught by modified Cottone would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method for robotic bin picking, wherein at least one of identifying, determining, validating, or controlling are performed using at least one of a primary processor and at least one co-processor. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cottone (as modified by Mundt and Kimura), as applied to claim 1 above, and further in view of Holson (US 20190337154 A1 and Holson hereinafter).
Regarding Claim 17
Modified Cottone teaches the method of claim 1 (as discussed above in claim 1), 
Cottone is silent regarding wherein determining a path to the one or more candidate objects is based upon, at least in part, at least one of: global path planning and local path planning.
Holson teaches a method for robot navigation wherein determining a path to the one or more candidate objects is based upon, at least in part, at least one of: global path planning and local path planning (see [0026]-[0027] and [0051]-[0052]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Holson to modified Cottone. It would have been obvious to take the robotic bin picking method of modified Cottone and further implement global path planning and/or local path planning, as taught by Holson. Holson teaches the use of global and local path planning to increase the capability of the robot to navigate complex environments while maintaining efficiency. Application of the known technique taught by Holson to the prior art system taught by modified Cottone would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method for robotic bin picking, wherein determining a path to the one or more candidate objects is based upon, at least in part, at least one of: global path planning and local path planning. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cottone, in view of Robertson et al. (US 20190261566 A1 and Robertson hereinafter).
Regarding Claim 20
Cottone teaches a method for robotic bin picking (see [0001]) comprising: 
identifying one or more candidate objects for selection by a robot (see Fig. 3, Object detection; [0010] and [0028] steps 1) - 3); the tires correspond to the one or more candidate objects.); 
determining a collision-free path to the one or more candidate objects based upon, at least in part, a robotic environment and at least one robotic constraint (see Fig. 3, Path generation; [0011], [0028] step 5) and [0039]; grip types and gripping force correspond to the at least one robotic constraint.); 
validating a feasibility of grasping a first candidate object of the one or more candidate objects (see [0011 "...Collisions with the carrier and other tires that are possible for the calculated movement paths are subsequently determined…"] and [0028] steps 5) - 6)); and 
if the feasibility is validated, controlling the robot to physically select the first candidate object (see Fig. 3, Collision-free path is found and Grip and deposit; [0011 "...After the first movement path without collision has been determined in the order of these preferred values, the further calculation can be terminated. The gripping tool is then automatically directed to the tire designated for gripping with the robot on the calculated movement path. The tire is gripped with the gripping tool, unloaded from the carrier on the calculated movement path and deposited at an established position..."] and [0028] step 8)); 
if the feasibility is not validated, selecting at least one of a different grasping point of the first candidate object (see [0028] step 5)), a second path (see [0028 step 6) "...If a collision exists, the next path is thus checked…"]), or a second candidate object (see [0011 "...In the event that none of the movement paths calculated for the tires is possible without a collision, a new tire is designated that corresponds nearest to the predeterminable criteria..."] and [0028 step 6) "...If no collision-free path is found, the next tire is checked that satisfies the above criteria…"]).
Cottone is silent regarding wherein determining the collision-free path includes determining how to avoid collisions with the robot.
Robertson teaches a robot for picking objects (see [0002]) comprising; determining a collision-free path to the one or more candidate objects based upon, at least in part, a robotic environment and at least one robotic constraint (see [0178]-[0183]), wherein determining the collision-free path includes determining how to avoid collisions with the robot (see [0082] and [0178]-[0182], specifically [0178 "…To enable the arm to move without colliding with itself or other obstacles, a path planning algorithm is used to find collision-free paths…"]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Robertson to Cottone. It would have been obvious to take the robotic bin picking method of Cottone and further include instructions to determine how to avoid collisions with the robot when determining a collision-free path, as taught by Robertson. 
	Robertson teaches the use of a path planning algorithm to find collision-free paths between an initial configuration and a new configuration that achieves a desired target end effector pose. Application of the known technique taught by Robertson to the prior art robotic method taught by Cottone would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method for robotic bin picking, wherein determining a collision-free path includes determining how to avoid collisions with the robot. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cottone, in view of Prats (US 9724826 B1 and Prats hereinafter).
Regarding Claim 21
Cottone teaches a method for robotic bin picking (see [0001]) comprising: 
identifying one or more candidate objects for selection by a robot (see Fig. 3, Object detection; [0010] and [0028] steps 1) - 3); the tires correspond to the one or more candidate objects.); 
determining a path to the one or more candidate objects based upon, at least in part, a robotic environment and at least one robotic constraint (see Fig. 3, Path generation; [0011], [0028] step 5) and [0039]; grip types and gripping force correspond to the at least one robotic constraint.); wherein determining the path includes analyzing the one or more candidate objects (see [0011 "...For this purpose, a tire among the previously detected outer tires that is to be gripped with the present gripping tool is initially selected according to predeterminable criteria. Criteria for this can be, for example, the quality or rating of the tire detection, the absolute height of the tire on the carrier or the number of overlaps by other tires. One or more movement paths of the gripping tool to grip and depallet the tire are subsequently calculated for the tire selected according to the predetermined criteria..."] and [0028] steps 4)-5)), and a gripper associated with the robot (see [0011 "...The movement paths are advantageously determined for different grip positions or grip types that are possible with the gripping tool..."] and [0028] step 5).);
validating a feasibility of grasping a first candidate object of the one or more candidate objects (see [0011 "...Collisions with the carrier and other tires that are possible for the calculated movement paths are subsequently determined…"] and [0028] steps 5) - 6)); and 
if the feasibility is validated, controlling the robot to physically select the first candidate object (see Fig. 3, Collision-free path is found and Grip and deposit; [0011 "...After the first movement path without collision has been determined in the order of these preferred values, the further calculation can be terminated. The gripping tool is then automatically directed to the tire designated for gripping with the robot on the calculated movement path. The tire is gripped with the gripping tool, unloaded from the carrier on the calculated movement path and deposited at an established position..."] and [0028] step 8)); 
if the feasibility is not validated, selecting at least one of a different grasping point of the first candidate object (see [0028] step 5)), a second path (see [0028 step 6) "...If a collision exists, the next path is thus checked…"]), or a second candidate object (see [0011 "...In the event that none of the movement paths calculated for the tires is possible without a collision, a new tire is designated that corresponds nearest to the predeterminable criteria..."] and [0028 step 6) "...If no collision-free path is found, the next tire is checked that satisfies the above criteria…"]).
Cottone is silent regarding wherein determining the path includes analyzing the robot.
Prats teaches a robot for picking objects (see Figs. 1-4) comprising; determining a path to the one or more candidate objects based upon, at least in part, a robotic environment and at least one robotic constraint (see Col. 1, lines 25-35 and Col 13, line 52 - Col. 14, line 14), wherein determining the path includes analyzing the robot (see Col. 6, lines 9-44; Col 13, line 52 - Col. 14, line 14).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Prats to Cottone. It would have been obvious to take the robotic bin picking method of Cottone and further include instructions to analyze the robot while determining a path, as taught by Prats. 
	Prats teaches the technique of analyzing the robot in order to calculate incurred costs for each candidate path. The path resulting in the lowest cost can then be provided as output.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ooga (US 20120158179 A1 and Ooga hereinafter), Liu et al. (US 20190184560 A1 and Liu hereinafter), Feng et al. (US 20190160674 A1 and Feng hereinafter), Sun et al. (US 9764469 B1 and Sun hereinafter), Yoshizawa et al. (US 20100204828 A1 and Yoshizawa hereinafter).
	Ooga, Liu, Feng, Sun and Yoshizawa teach determining a path based upon at least one robotic constraint, wherein the at least one robotic constraint includes at least one of a robot linkage or a robot joint limitation. See Ooga at [0013], [0029] and [0043]. See Liu at the Abstract, Fig. 1, [0005] and [0011]-[0012]. See Feng at [0008], [0012] and [0017]. See Sun at the Abstract and Col 3, lines 36-56. See Yoshizawa at the Abstract, [0006] and [0038].
	It is noted that these references could be used to render obvious claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384.  The examiner can normally be reached on Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664